Case 18-41619-bem      Doc 46       Filed 10/07/19 Entered 10/07/19 09:08:09           Desc Main
                                   Document      Page 1 of 24


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                                ROME DIVISION

   IN RE:                                      )      CHAPTER 13
   MATTHEW DAVID LANDERS,                      )
   MELEAH BETH LANDERS,                        )      CASE NO. R18-41619BEM
                                               )
          DEBTORS,                             )      JUDGE ELLIS-MONRO

                          AMENDMENT TO SCHEDULES E/F

           COME NOW the Debtors in the above-styled bankruptcy action and file this
   amendment to the original Debtors’ Petition, filed on July 12, 2018 and show the Court
   the following:

          Schedules E/F Creditors holding Unsecured Priority Claims and creditors holding
   Unsecured Non-Priority Claims heretofore filed in this proceeding is hereby amended by
   adding the following unsecured priority creditors:

   CREDITOR                                    DESCRIPTON                      AMOUNT
   West Rome Animal Clinic                     Notice Only                     $0.00
   2012 Shorter Ave.
   Rome, GA 30165

   Daniel Pate                                 Notice Only                     $0.00
   C/O Christopher Twyman, Esq.
   711 Broad St.
   Rome, GA 30161

   AMENDED TOTAL OF SCHEDULE E                                                 $1,850.32
   AMENDED TOTAL OF SCHEDULE F                                                 $34,987.00
   AMENDED TOTAL OF LIABILITIES                                                $142,016.32

   This 7th day of October 2019.

                                        __/s/Jeffrey B. Kelly
                                        JEFFREY B. KELLY
                                        Law Office of Jeffrey B. Kelly, P.C.
                                        Attorney for Debtors
                                        Georgia Bar No. 412798
   107 E. 5th Avenue
   Rome, GA 30161
   (678) 861-1127 (Phone)
   (706) 413-1365 (Fax)
   lawoffice@kellycanhelp.com
Case 18-41619-bem       Doc 46    Filed 10/07/19 Entered 10/07/19 09:08:09            Desc Main
                                 Document      Page 2 of 24


                                          AFFIDAVIT

          The undersigned hereby declares under penalty of perjury, that the statements

   made in the foregoing are true and correct to the best of his/her information, knowledge

   and belief.

          This 7th day of October 2019.



   /s/Matthew David Landers
   DEBTOR



   /s/Meleah Beth Landers
   DEBTOR
              Case 18-41619-bem                       Doc 46            Filed 10/07/19 Entered 10/07/19 09:08:09                                       Desc Main
                                                                       Document      Page 3 of 24
 Fill in this information to identify your case:

 Debtor 1                   Matthew David Landers
                            First Name                      Middle Name                        Last Name

 Debtor 2                   Meleah Beth Landers
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number           18-41619-bem
 (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Georgia Department of Revenue                          Last 4 digits of account number                          $1,850.32               $0.00           $1,850.32
              Priority Creditor's Name
              Bankruptcy Section                                     When was the debt incurred?
              PO Box 161108
              Atlanta, GA 30321-1108
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              36571                                           Best Case Bankruptcy
            Case 18-41619-bem                         Doc 46            Filed 10/07/19 Entered 10/07/19 09:08:09                                           Desc Main
                                                                       Document      Page 4 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                              Case number (if known)            18-41619-bem

 2.2        IRS                                                      Last 4 digits of account number                               $0.00                   $0.00                 $0.00
            Priority Creditor's Name
            Centralized Solvency Operation                           When was the debt incurred?
            PO Box 21126
            Philadelphia, PA 19114
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            Notice Only

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        1st Franklin Financial Corpora                             Last 4 digits of account number                                                                    $1,082.00
            Nonpriority Creditor's Name
            135 E Tugalo St                                            When was the debt incurred?
            Toccoa, GA 30577
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     Lawsuit




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document      Page 5 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.2      Aarons Sales & Lease                                       Last 4 digits of account number       3566                                                      $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/10 Last Active
          309 E Paces Ferry Rd Ne                                    When was the debt incurred?           9/06/12
          Atlanta, GA 30305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.3      Acima Credit Fka Simpl                                     Last 4 digits of account number       6031                                                $2,035.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
          9815 S Monroe St Fl 4                                      When was the debt incurred?           8/07/17
          Sandy, UT 84070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Lease


          American General
 4.4      Financial/Springleaf Fi                                    Last 4 digits of account number       5591                                                      $0.00
          Nonpriority Creditor's Name
          Springleaf Financial/Attn:                                                                       Opened 4/26/13 Last Active
          Bankruptcy De                                              When was the debt incurred?           9/26/13
          Po Box 3251
          Evansville, IN 47731
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document      Page 6 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.5      Bank Of America                                            Last 4 digits of account number       4249                                                $4,135.00
          Nonpriority Creditor's Name
          Nc4-105-03-14                                                                                    Opened 1/16/06 Last Active
          Po Box 26012                                               When was the debt incurred?           07/17
          Greensboro, NC 27410
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit


 4.6      Capital One                                                Last 4 digits of account number       0452                                                $1,344.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/16 Last Active
          Po Box 30253                                               When was the debt incurred?           9/18/17
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card


 4.7      Cb&t                                                       Last 4 digits of account number       2725                                                      $0.00
          Nonpriority Creditor's Name
          Attn:Bankruptcy                                                                                  Opened 02/05 Last Active
          Po Box 120                                                 When was the debt incurred?           06/07
          Columbus, GA 31902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document      Page 7 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.8      Citicards Cbna                                             Last 4 digits of account number       5410                                                      $0.00
          Nonpriority Creditor's Name
          Citicorp Credit Svc/Centralized                                                                  Opened 11/94 Last Active
          Bankrupt                                                   When was the debt incurred?           9/13/17
          Po Box 790040
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card - notice only


 4.9      Collection Srvs of Athens, Inc                             Last 4 digits of account number       3509                                                   $368.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/12 Last Active
          Po Box 8048                                                When was the debt incurred?           11/11
          Athens, GA 30603
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical Debt Rome Radiology


 4.1
 0        Daniel Pate                                                Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          C/O Christopher Twyman, Esq.                               When was the debt incurred?
          711 Broad St.
          Rome, GA 30161
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document      Page 8 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.1
 1        Duvera Collections                                         Last 4 digits of account number       A040                                                $2,392.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy Department                                                                 Opened 08/17 Last Active
          Po Box 2549                                                When was the debt incurred?           09/17
          Carlsbad, CA 92018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Installment Sales Contract


 4.1
 2        Easypay Finance                                            Last 4 digits of account number                                                              $260.00
          Nonpriority Creditor's Name
          PO Box 2549                                                When was the debt incurred?
          Carlsbad, CA 92018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Personal Loan


 4.1
 3        Elan Financial Servi                                       Last 4 digits of account number       3942                                                      $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 6/15/11 Last Active
          Cb Disputes                                                When was the debt incurred?           9/20/17
          Saint Louis, MO 63166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Debtor was an authorized user - disputes
           Yes                                                       Other. Specify     this debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document      Page 9 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.1
 4        Equifax                                                    Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 740241                                              When was the debt incurred?
          Atlanta, GA 30374-0241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.1
 5        Experian                                                   Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 9701                                                When was the debt incurred?
          Allen, TX 75013-9701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.1
 6        Floyd Medical                                              Last 4 digits of account number                                                           $1,103.00
          Nonpriority Creditor's Name
          420 East Second Avenue                                     When was the debt incurred?
          Ste. 102
          Rome, GA 30161
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 10 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.1
 7        Floyd Primary Care                                         Last 4 digits of account number                                                              $218.00
          Nonpriority Creditor's Name
          PO Box 1882                                                When was the debt incurred?
          Rome, GA 30162
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical


 4.1
 8        Floyd Professional Billing                                 Last 4 digits of account number                                                              $273.00
          Nonpriority Creditor's Name
          PO Box 1882                                                When was the debt incurred?
          Rome, GA 30162-1882
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical


 4.1
 9        Harbin Clinic                                              Last 4 digits of account number                                                               $89.00
          Nonpriority Creditor's Name
          1825 Martha Berry Blvd                                     When was the debt incurred?
          Rome, GA 30165-1644
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 11 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.2
 0        Holloway                                                   Last 4 digits of account number       5951                                                      $0.00
          Nonpriority Creditor's Name
          Holloway Credit Solutions, LLC.                                                                  Opened 11/12/12 Last Active
          Po Box 6441                                                When was the debt incurred?           8/08/13
          Dothan, AL 36302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.2
 1        Law Office of Scheer,Green &..                             Last 4 digits of account number                                                           $3,300.00
          Nonpriority Creditor's Name
          1 Segate Suite 640                                         When was the debt incurred?
          Toledo, OH 43604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     collections for medical debt


 4.2
 2        MDS/Medical Data Systems                                   Last 4 digits of account number       0266                                                $3,277.00
          Nonpriority Creditor's Name
          2001 9th Ave                                                                                     Opened 9/01/15 Last Active
          Ste 312                                                    When was the debt incurred?           03/15
          Vero Beach, FL 32960
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical Debt Floyd Medical C




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 12 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.2
 3        Med Fast                                                   Last 4 digits of account number                                                               $20.00
          Nonpriority Creditor's Name
          PO Box 2002                                                When was the debt incurred?
          Tallevast, FL 34270
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical Collections


 4.2
 4        Mid America Bank & T                                       Last 4 digits of account number       7990                                                   $418.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/14 Last Active
          121 Continental Dr Ste 1                                   When was the debt incurred?           9/05/17
          Newark, DE 19713
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card


 4.2
 5        Natiowide Recovery Service                                 Last 4 digits of account number       0496                                                $1,199.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 01/17
          Po Box 8005
          Cleveland, TN 37320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Collection Attorney Harbin Clinic Llc




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 13 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.2
 6        OHSI Financial Services                                    Last 4 digits of account number                                                              $110.00
          Nonpriority Creditor's Name
          1000 Circle 75 Parkway                                     When was the debt incurred?
          Suite 600
          Atlanta, GA 30339
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical Collections


 4.2
 7        Onemain                                                    Last 4 digits of account number       2145                                                $7,418.00
          Nonpriority Creditor's Name
                                                                                                           Opened 4/03/15 Last Active
          Po Box 1010                                                When was the debt incurred?           8/03/17
          Evansville, IN 47706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Note Loan


 4.2
 8        Onemain                                                    Last 4 digits of account number       5591                                                $3,448.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/15 Last Active
          Po Box 1010                                                When was the debt incurred?           8/03/17
          Evansville, IN 47706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Note Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 14 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.2
 9        PDQ                                                        Last 4 digits of account number                                                               $94.00
          Nonpriority Creditor's Name
          PO Box 2109                                                When was the debt incurred?
          Woodstock, GA 30188
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical Collections


 4.3
 0        Pentagon Federal Cr Un                                     Last 4 digits of account number       9815                                                      $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 02/07 Last Active
          Po Box 1432                                                When was the debt incurred?           8/15/12
          Alexandria, VA 22313
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.3
 1        Portfolio Recovery                                         Last 4 digits of account number       3188                                                   $348.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/14 Last Active
          Po Box 41067                                               When was the debt incurred?           06/12
          Norfolk, VA 23541
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Factoring Company Account World
           Yes                                                       Other. Specify     Financial Network Bank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 15 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.3
 2        Santander Consumer USA                                     Last 4 digits of account number       1000                                                      $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/08 Last Active
          Po Box 961245                                              When was the debt incurred?           11/15/16
          Ft Worth, TX 76161
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Automobile - notice only


 4.3
 3        Seas & Associates, LLC                                     Last 4 digits of account number                                                              $271.00
          Nonpriority Creditor's Name
          PO Box 15174                                               When was the debt incurred?
          Little Rock, AR 72231
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical Collections


 4.3
 4        Synchrony Bank/Care Credit                                 Last 4 digits of account number       9245                                                   $800.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 6/08/16 Last Active
          Po Box 965060                                              When was the debt incurred?           9/08/17
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 16 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.3
 5        Tanner Medical Group                                       Last 4 digits of account number                                                               $50.00
          Nonpriority Creditor's Name
          PO Box 896096                                              When was the debt incurred?
          Charlotte, NC 28289
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Medical


 4.3
 6        Target                                                     Last 4 digits of account number       6271                                                      $0.00
          Nonpriority Creditor's Name
          C/O Financial & Retail Srvs                                                                      Opened 11/23/07 Last Active
          Mailstopn BT POB 9475                                      When was the debt incurred?           07/10
          Minneapolis, MN 55440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.3
 7        Trans Union                                                Last 4 digits of account number                                                                 $0.00
          Nonpriority Creditor's Name
          PO Box 1000                                                When was the debt incurred?
          Chester, PA 19022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 17 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                            Case number (if known)        18-41619-bem

 4.3
 8         Verve Credit Card                                         Last 4 digits of account number       7990                                                   $435.00
           Nonpriority Creditor's Name
           P.O. Box 31292                                            When was the debt incurred?
           Tampa, FL 33631-3292
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     Charge Account


 4.3
 9         West Rome Animal Clinic                                   Last 4 digits of account number                                                                 $0.00
           Nonpriority Creditor's Name
           2012 Shorter Ave.                                         When was the debt incurred?
           Rome, GA 30165
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     Notice Only


 4.4
 0         World Finance Corp                                        Last 4 digits of account number       4201                                                   $500.00
           Nonpriority Creditor's Name
                                                                                                           Opened 08/14 Last Active
           2640b Metropolitan Pkwy                                   When was the debt incurred?           09/17
           Atlanta, GA 30315
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     Note Loan

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                                         Desc Main
                                                                     Document     Page 18 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                             Case number (if known)         18-41619-bem

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ben F Cheek III                                               Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 135 East Tugalo St                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Toccoa, GA 30577
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Financial Asset Management Sys                                Line 2.1 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1069                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Woodstock, GA 30188
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Floyd County Magistrate                                       Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 3 Government Plaza Suite 227                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Rome, GA 30161
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Floyd Emergency Physicians LLC                                Line 4.21 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 938                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Vero Beach, FL 32960
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Floyd Professional Billing                                    Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 1882                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Rome, GA 30162-1882
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Riverside Oral & Facial Surger                                Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 2001 J L Todd Drive                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Rome, GA 30161-5048
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Verve                                                         Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 31292                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Tampa, FL 33631
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Workout Anytime                                               Line 4.33 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6800                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 North Little Rock, AR 72124
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                     1,850.32
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                     1,850.32

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                         Desc Main
                                                                     Document     Page 19 of 24
 Debtor 1 Matthew David Landers
 Debtor 2 Meleah Beth Landers                                                                        Case number (if known)   18-41619-bem

                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                   0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $              34,987.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $              34,987.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 18-41619-bem                           Doc 46          Filed 10/07/19 Entered 10/07/19 09:08:09                                                    Desc Main
                                                                         Document     Page 20 of 24
 Fill in this information to identify your case:

 Debtor 1                   Matthew David Landers
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Meleah Beth Landers
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA

 Case number           18-41619-bem
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $             107,485.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $              28,250.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $             135,735.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                        $             105,179.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                              $                1,850.32

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                                $              34,987.00


                                                                                                                                     Your total liabilities $                   142,016.32


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                 $                4,040.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                3,565.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
           Case 18-41619-bem                         Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                          Desc Main
                                                                     Document     Page 21 of 24
 Debtor 1      Matthew David Landers
 Debtor 2      Meleah Beth Landers                                                        Case number (if known) 18-41619-bem
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $           4,333.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                         $               1,850.32

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                   0.00

       9d. Student loans. (Copy line 6f.)                                                                $                   0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 1,850.32




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 18-41619-bem                      Doc 46           Filed 10/07/19 Entered 10/07/19 09:08:09                         Desc Main
                                                                     Document     Page 22 of 24




 Fill in this information to identify your case:

 Debtor 1                    Matthew David Landers
                             First Name                     Middle Name             Last Name

 Debtor 2                    Meleah Beth Landers
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number              18-41619-bem
 (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Matthew David Landers                                                 X   /s/ Meleah Beth Landers
              Matthew David Landers                                                     Meleah Beth Landers
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       October 7, 2019                                                Date    October 7, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 18-41619-bem       Doc 46      Filed 10/07/19 Entered 10/07/19 09:08:09         Desc Main
                                   Document     Page 23 of 24



                               CERTIFICATE OF SERVICE

          This is to certify that I have this day served a copy of the foregoing Amendment
   to Schedules E/F on the following by U. S. Mail, in a properly stamped and addressed
   envelope.

   Mary Ida Townson
   Chapter 13 Trustee
   285 Peachtree Center Ave., NE, Suite 1600
   Atlanta, GA 30303

   Matthew D. Landers
   Meleah B. Landers
   66 Mango Rd., NE
   Rome, GA 30161

   This 7th day of October 2019.


   /s/ Jeffrey B. Kelly
   Jeffrey B. Kelly, Esquire
   Attorney for Debtors
   Bar No. 412798
   107 E. 5th Avenue
   Rome, GA 30161
   Phone (678) 861-1127
   Fax (706) 413-1365
   lawoffice@kellycanhelp.com
Case 18-41619-bem    Doc 46    Filed 10/07/19 Entered 10/07/19 09:08:09   Desc Main
                              Document     Page 24 of 24



   AMENDED MATRIX R18-41619BEM
   October 7, 2019

   West Rome Animal Clinic
   2012 Shorter Ave.
   Rome, GA 30165

   Daniel Pate
   C/O Christopher Twyman, Esq.
   711 Broad St.
   Rome, GA 30161
